Case 4:20-cv-04024 Document    12 Courts
                     United States Filed on 01/12/21 in TXSD Page 1 of 1
                         Southern District of Texas              United States District Court
                                                                   Southern District of Texas
                                &/>ED
                            January 07, 2021
                                                                      ENTERED
                                                                    January 13, 2021
                       EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt              Nathan Ochsner, Clerk




                                                 Active


     1/7/2021                                 s| M. Mapps




    January 12, 2021
